Citation Nr: 1745210	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of service connection for a right ankle disability.

2. Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected left ankle condition.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for an acquired psychiatric disorder to posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1978 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the claims file.

According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim. Accordingly, because the Veteran has filed a claim for PTSD but has a diagnosis of depression, the Board has re-characterized the Veteran's PTSD claim as an acquired psychiatric disorder to include PTSD and depression.

The issues of entitlement to service connection for a right ankle disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A January 2005 rating decision denied service connection for a right ankle disability and PTSD with depression and anxiety; the Veteran did not perfect an appeal.

2.  Evidence submitted since the January 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's right ankle claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  Evidence submitted since the January 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's acquired psychiatric disorder claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision which denied service connection for a right ankle disability and posttraumatic stress disorder (PTSD) with depression and anxiety is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the January 2005 rating decision and the claim of entitlement to service connection for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has been received since the January 2005 rating decision and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his new and material evidence claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. New and Material Evidence Petitions

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, the January 2005 right ankle and PTSD decision became final because the Veteran did not submit a timely formal appeal in response to the October 2005 Statement of the Case (SOC).  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

With regard to the Veteran's right ankle claim, since the time of the January 2005 rating decision, the Veteran has submitted evidence of diagnosed right ankle osteoarthritis, he has been service-connected for left ankle strain, and a positive etiology opinion indicating that the Veteran's right ankle osteoarthritis is secondary to his service-connected left ankle strain has been provided by one of his VA treating physicians.  This evidence was not previously considered at the time of the January 2005 rating decision, at which time the only diagnosis relevant to the Veteran's right ankle claim was multiple joint gouty arthritis, although some findings of right ankle osteoarthritis are noted.  Such evidence clearly raises a reasonable probability of substantiating the Veteran's claim.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for a right ankle disability is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

As for the Veteran's acquired psychiatric disorder claim, at the time of the January 2005 rating decision, the RO reviewed available VA treatment records up through December 7, 2004.  At that time, although the Veteran had positive depression screens and past medical history of depression and anxiety symptoms and PTSD, he had only been diagnosed with substance abuse disorders.  He also had provided only vague reports of an in-service personal assault stressor in support of the second element of service connection.  However, subsequent treatment records document ongoing treatment for depression, including medication, and depression is listed an "active" problem with a November 2012 VA treatment record noting current mild depression well controlled on a low dose of Citalopram and a previous January 2012 VA treatment record noting depression with onset during active duty service and worsening after the Veteran's mother passed away in 1980.  Additionally, a review of the Veteran's personnel records indicate that his mother was seriously ill with leukemia prior to his discharge from active duty service, and that emergency travel was requested on this basis in October 1979, shortly before the Veteran's discharge from active duty service.   At the Veteran's May 2017 Board hearing, the Veteran also discussed how his mother passing away had affected him, stating that his mom had "flipped [him] out" and that he did not even finish his service; he reported that he was allowed to go see his mother, but it just wouldn't help him, and then after his mother died he did not have any more motivation; however, it is unclear whether the Veteran was stating that his mother had died after or before active duty service.  Additionally, post-December 2004 VA treatment records contain a diagnosis of PTSD, and a description of a personal assault stressor.  As such, the foregoing evidence provides new evidence in support of the first and second elements of service connection that was not previously considered by the RO in the January 2005 rating decision.  Accordingly, the Board finds that reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The petition to reopen the claim of entitlement to service connection for a right ankle disability is granted.

The petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Service Connection Right Ankle

In this case, the Veteran recently submitted a July 2017 letter from a VA physician which includes a description of recent X-ray results demonstrating bilateral ankle osteoarthritis.  The VA physician then goes on to discuss the Veteran's in-service left ankle injury, and provide a positive etiology opinion stating that the Veteran's right ankle osteoarthritis is at least as likely as not due to his in-service left ankle injury, due to preferentially bearing more weight on the right foot than the left foot.  The Board notes that the Veteran is service-connected for left ankle strain for which a November 2013 VA examiner provided a positive etiology opinion explaining that it was the "same strain" as the strain during service and that the Veteran had ligament laxity attributable to this.  However, the Veteran also has well documented gout, which is not addressed by the VA physician in his July 2017 nexus opinion.  Moreover, a review of the record reveals a January 2004 X-ray report of the right ankle that reflected minimal changes compatible with osteoarthritis that was assessed to be "gouty arthritis."  Moreover, the Veteran's appeal was certified to the Board for appellate review in 2014, and currently the only VA treatment records associated with the claims file 2003 to 2014 VA treatment records.  As such, remand of this claim is warranted for procurement of the Veteran's most recent VA treatment records as well as a right ankle VA examination.

Service Connection Acquired Psychiatric Disorder

The Board notes that there is evidence in the claims file of the first two elements of service connection with regard to depression sufficient to trigger VA's duty to provide the Veteran with a VA examination.  Moreover, the Board notes that the Veteran had been diagnosed with questionable PTSD in June 2005, following a screening positive for PTSD due to reported nightmares, and a traumatic incident during active duty service in which the Veteran reported that he was beat up by a number of Puerto Rican soldiers because another Samoan had beat up a Puerto Rican soldier.  However, shortly thereafter, in a July 2005 VA treatment record, the Veteran's PTSD and substance abuse disorder were noted to be in remission, although he still complained of PTSD nightmares; the Board separately notes that at the Veteran's May 2017 Board hearing he indicated that he does not think any particular event really stressed him out, despite the fact that he got into fights and arguments with people.  As such, the Board finds that remand of this claim is required for provision of a VA examination assessing the Veteran for any acquired psychiatric disorders present during the pendency of the appeal period.

Additionally, a review of the Veteran's VA treatment records reveals that the Veteran reported receiving benefits from the Social Security Administration (SSA) for his gout and depression.  As such on remand, these records, as well as any outstanding mental health treatment records, should be procured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain the Veteran's outstanding SSA records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current right ankle disability to be conducted after the development in (1) and (2) has been completed.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should assess the Veteran for any right ankle disabilities, and then provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is proximately due to or the result of his service-connected left ankle disability.  In this regard the examiner should observe that the Veteran is service-connected for left ankle strain, and the Veteran's diagnosis of gout.  The examiner should also comment on the July 2017 letter providing a positive nexus opinion for the Veteran's right ankle condition and the January 2004 VA examination assessing the Veteran with gouty arthritis of the right ankle.
	
ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability was aggravated beyond its natural progression by his service-connected left ankle disability during the appeal period. In this regard the examiner should observe that the Veteran is service-connected for left ankle strain, and the Veteran's diagnosis of gout.  The examiner should also comment on the July 2017 letter providing a positive nexus opinion for the Veteran's right ankle condition and the January 2004 VA examination assessing the Veteran with gouty arthritis of the right ankle.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current acquired psychiatric disorder to be conducted after the development in (1) and (2) has been completed.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner should diagnosis all psychiatric disorders currently present, and comment on any psychiatric disorders diagnosed from 2003 onwards. Then the examiner should provide the following opinions:

i. whether it at least as likely as not (probability of 50 percent or greater) that the Veteran currently has a psychiatric disorder other than PTSD that had its onset in service; that (for any diagnosed psychosis) was manifest to a compensable degree within one year of service; or that is otherwise etiologically related to his military service.  The examiner should address all post-service diagnoses, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.

ii. With regard to PTSD, the examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to the Veteran's previously reported in-service personal assault stressor.  The examiner should comment on the post-service PTSD findings that are noted in medical records associated with the Veteran's claims file.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


